                 Case 2:21-mc-00090-RSL Document 2 Filed 08/04/21 Page 1 of 2




 1
 2
 3
 4
 5
 6
 7                          UNITED STATES DISTRICT COURT FOR THE
                              WESTERN DISTRICT OF WASHINGTON
 8
                                        AT SEATTLE
 9
10    IN THE MATTER OF:                                             CASE NO. MC21-0090RSL
11
      THE SEIZURE OF $19,000 IN UNITED
12    STATES CURRENCY BY THE UNITED
      STATES POSTAL INSPECTION SERVICE                              ORDER EXTENDING GOVERNING
13
                                                                    CAFRA DEADLINE PURSUANT TO
14                                                                  18 U.S.C. § 983(a)(3)(A)
15
16
17
18          THIS MATTER comes before the Court on the Parties’ Stipulation and Request to
19 the Court to Extend Governing CAFRA Deadline Pursuant to 18 U.S.C. § 983(a)(3)(A).
20 In light of the Parties’ agreement, pursuant to 18 U.S.C. § 983(a)(3)(A), the Court
21 ORDERS:
22
23          1.       The Civil Asset Forfeiture Reform Act (“CAFRA”) deadline governing the

24                   administrative claim filed to the $19,000 in United States currency (the

25                   “Currency”) is HEREBY EXTENDED from August 4, 2021, to October 4,

26                   2021. Any criminal forfeiture allegation or civil forfeiture complaint that is

27                   ultimately filed by the United States against the Currency on or before

28                   October 4, 2021, will be treated as timely filed.

     Order Extending Governing CAFRA Deadline - 1                                UNITED STATES ATTORNEY
                                                                                700 STEWART STREET, SUITE 5220
     In the Matter of the Seizure of $19,000 in U.S. Currency by USPIS
                                                                                  SEATTLE, WASHINGTON 98101
                                                                                        (206) 553-7970
                  Case 2:21-mc-00090-RSL Document 2 Filed 08/04/21 Page 2 of 2




 1           2.       The Currency will remain in the custody of the United States pending its
 2                    adjudication in any criminal or civil forfeiture proceeding the United States
 3                    files against it or—if the United States does not ultimately pursue the
 4                    forfeiture of some or all of this Currency—until October 4, 2021.
 5
             IT IS SO ORDERED.
 6
 7
             DATED this 4th day of August, 2021.
 8
 9
10
11                                                       Robert S. Lasnik
12                                                       United States District Court Judge
13
14 Presented by:
15
   /s Jehiel I. Baer
16 JEHIEL I. BAER
17 Assistant United States Attorney
   United States Attorney’s Office
18 700 Stewart Street, Suite 5220
19 Seattle, WA 98101
   (206) 553-2242
20 Jehiel.Baer@usdoj.gov
21 Counsel for the United States
22
23
24 /s Lee Phan
25 LEE PHAN
     807 SW 355th Court
26 Federal Way, Washington 98023
     (206) 769-1553
27 lqvp337@gmail.com
28 Claimant

      Order Extending Governing CAFRA Deadline - 2                                  UNITED STATES ATTORNEY
                                                                                   700 STEWART STREET, SUITE 5220
      In the Matter of the Seizure of $19,000 in U.S. Currency by USPIS
                                                                                     SEATTLE, WASHINGTON 98101
                                                                                           (206) 553-7970
